Treat, J.,
(orally.) The exceptions are overruled, not only for the reasons stated by the master, but for the following additional reasons: At the crossings in a populous city, where gates and watchmen are provided, passengers and pedestrians have a right to suppose when the gates are opened, and no warning to the contrary given by the watchmen, that they can proceed with entire safety. If accidents should happen through the gross negligence of the management of the gates by the watchmen connected therewith, prima facie the railway company must answer for the damages sustained, Trifling matters as to the movements of the passenger or pedestrian in crossing, under such circumstances, cannot exonerate the railway company, whose duty it was to protect said crossing, and give warning as to the safety thereof.
Master’s report confirmed.